Title: From Benjamin Franklin to Robert Morris, 23 December 1782
From: Franklin, Benjamin
To: Morris, Robert


Sir,Passy Decemr 23rd: 1782
When I wrote to you on the 14th: I expected to have dispatch’d the Washington immediately, tho’ without any Money. A little misunderstanding prevented it. That was after some Days happily got over, and Friday last, Order was given to furnish me with six hundred thousand Livres immediately to send in that Ship, and I was answered by Mr. de Vergennes that the Rest of the Six Millions should be paid us quarterly in the Course of the Year 1783. If your Drafts make it necessary, I believe we can have it advanced, at least on paying Discount. Mr. Grand has been ever since busy collecting the proper Species to send it in, and it will go I suppose to morrow or next Day. I am glad to make use of this Opportunity, and wish the Sum could have been larger, as we have got a Pasport from England for the Ship Washington, Capt: Barney, sign’d by the King’s own hand, the more curious as it acknowledges us by our Title of the United States of America. We should not however, imagine ourselves already in Peace. The other Powers are not yet agreed, and the War may still continue longer than we expect. Our Preliminaries have not yet been communicated to Parliment, and I apprehend there will be great Clamours against them when they appear. Hints are already thrown out that the King has gone beyond his Powers, and if the new Ministry do not stand their Ground perhaps the Ratification may be prevented. A little more Success in the W. Indies this Winter may totally turn the Heads of that giddy Nation.
I pressed hard therefore for the whole Sum demanded; but was told it was impossible; the great Efforts to be made this Campaign in the East & West Indies, (the Armies for which are now afloat) and the enormous Expence engaged in, having much embarrass’d the Finances.
Our People certainly ought to do more for themselves. It is absurd the pretending to be Lovers of Liberty while they grudge paying for the Defence of it. It is said here, that an Impost of 5 per Cent on all Goods imported, tho’ a most reasonable Proposition had not been agreed to by all the States; and was therefore frustrated; and that your News Papers acquaint the World with this, with the Non Payment of Taxes by the People, and with the Non Payment of Interest to the Creditors of the Public. The Knowledge of these things have hurt our Credit & the Loan in Holland, and would prevent our getting any thing here but from the Government. The Foundation for Credit abroad should be laid at home; and certain Funds should be prepared and established before hand, for the Regular Payment at least of the Interest.
With sincere Esteem and Respect, I am, Sir, Your most Obedient and most Humble Servant
(signed) B Franklin
Honble: Robt: Morris Esqr.
 
Notation: No. 5. 23d— Decemr 1782 Dr B Franklin To Office of Finance— Copy recd— 7th— April, seqe
